Title: From Thomas Jefferson to Thomas Pinckney, 13 November 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dr Sir
Philadelphia. Nov. 13. 1792.

The ship New Pigou still remaining in port, gives me an opportunity of acknoleging the receipt of your letter of Sep. 8. and of answering on the subject of Mr. Sayre, that after enquiring at the treasury,  and of others likely to be informed, I cannot find any person who has the least knowlege of any demand of his against the U.S. I saw him in Paris some years ago, when he never mentioned any such pretention: nor has he done it in any of the several letters written to myself and other members of the government. Nevertheless if he has any regular claim against the U.S. they are willing and able to meet them. In the mean time you have done perfectly right in refusing him the protection of an appointment under you, a protection due to those only who are bonâ fide employed in the mission of the U.S. which it would be wrong to extend to any other, and might compromit our honour and good understanding with the British court were they to refuse to admit it.—You will see by the additional papers, which this delay of the vessel enables us to send, that our prospects with the Indians, both Northern and Southern, are better.—We participate strongly of your uneasiness at the delay of Mr. Barclay’s mission, and confide you will not lose an unnecessary moment in bringing it to an issue. I have the honor to be with great & sincere esteem Dear Sir your most obedt. humble servt

Th: Jefferson

